1. Property in the possession of a levying officer in pursuance of a lawful process can not be recovered from the officer in an action of trover. In such a case the property is in custodia legis, and there has been no conversion thereof.  Phillips v. Evans, 45 Ga. App. 440 (165 S.E. 140);  Martin v. English, 23 Ga. App. 484 (98 S.E. 505);  Jeems v. Lewis, 13 Ga. App. 456 (2, 3) (79 S.E. 235);  Barton v. Thompson, 13 Ga. App. 786 (80 S.E. 30);  Jones v. McCowen, 34 Ga. App. 801 (2) (131 S.E. 290).
2. Applying the foregoing ruling to the facts of the instant case, the court did not err in dismissing the action on the ground "that trover is not the remedy to obtain personal property from a levying officer."
Judgment affirmed. MacIntyre and Guerry, JJ.,concur.
                         DECIDED MARCH 1, 1940.